Citation Nr: 0702625	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-13 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for lipomas of the back 
and chest.

4.  Entitlement to service connection for irritable colon.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to an initial disability rating in excess of 
10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to July 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In his notice of disagreement received in April 2003, the 
veteran appears to be attempting to reopen previously denied 
claims for service connection for an anal fissure and for a 
left knee disability.  These issues are referred to the RO 
for appropriate action.

The issues of entitlement to service connection for irritable 
colon and for hemorrhoids, as well as entitlement for an 
initial increased disability rating for asbestosis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The evidence of record does not show that the veteran's 
currently diagnosed CAD had its onset in service or within 
one year thereafter; or that it is etiologically linked to 
his service or any incident therein. 

3.  The evidence of record does not show that the veteran's 
currently diagnosed rheumatoid arthritis had its onset in 
service or within one year thereafter; or that it is 
etiologically linked to his service or any incident therein. 

4.  Objective indications of current residuals of lipomas of 
the chest and back are not shown.


CONCLUSIONS OF LAW

1.  CAD was neither incurred in nor aggravated by active 
military service; and this condition cannot be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.326(a) 
(2006).

2.  Rheumatoid arthritis was neither incurred in nor 
aggravated by active military service; and this condition 
cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.326(a) (2006).

3.  Residuals of lipoma of the chest and back were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in a June 2002 letter, the RO provided 
the veteran with notice regarding what information and 
evidence was needed to substantiate his claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertained to the claims.  The 
September 2002 rating decision relevantly denied service 
connection for CAD, rheumatoid arthritis and residuals of 
lipomas of the chest and back.  In November 2002, the RO 
subsequently issued another letter notifying the veteran of 
what information and evidence is needed to substantiate his 
claims for service connection, what information and evidence 
will be obtained by VA, and the need for the veteran to 
submit any evidence in his possession that pertained to the 
claims.  Thus, the Board concludes that the RO provided 
appropriate notice of the information or evidence needed in 
order to substantiate the claims prior to the initial 
decision.  In view of this, the Board finds that VA's duty to 
notify has been fully satisfied with respect to these claims.  

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, he was not provided with notice of 
the type of evidence necessary to establish disability 
ratings or for effective dates for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection for CAD, rheumatoid arthritis 
and residuals of lipomas of the chest and back, any questions 
as to the appropriate disability ratings or effective dates 
to be assigned are rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
appellant's claims.  Private medical records are also in the 
claims file.  VA is not on notice of any evidence needed to 
decide the claim which has not been obtained.  Moreover, 
several VA medical examination reports are of record in 
conjunction with this appeal.  38 C.F.R. § 3.159(c)(4).  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case. 

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including cardiovascular disease and 
arthritis).

CAD

The veteran claims that his currently diagnosed heart 
disorder, variously diagnosed as CAD and arteriosclerotic 
heart disease (ASHD), is a result of his service.  

Initially, the Board finds that the evidence of record does 
not show that the veteran suffered from any cardiac disorder 
during service or within a year following his discharge from 
service.  In fact, a review of the evidence of record reveals 
that the veteran was not diagnosed with any heart disorder or 
disease until some time in the late 1980's, more than 30 
years after his discharge from service.  The Board finds this 
gap in time significant, and it weighs against the existence 
of a link between the veteran's disease and his time in 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Moreover, VA requested the veteran submit 
evidence etiologically linking his current cardiac disability 
to his service or any incident therein in the June 2002 and 
November 2002 letters.  However, while the veteran has 
submitted objective medical evidence indicating treatment for 
a cardiac disorder since at least 1989, he has not submitted 
any medical evidence etiologically linking his current CAD to 
service or any incident therein.  

As a layman without proper medical training and expertise, 
the veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The Board cannot assign any weight 
to the veteran's lay assertion that his current CAD is a 
result of his service.  Therefore, the Board determines that 
the preponderance of the evidence is against service 
connection for CAD.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.



Rheumatoid Arthritis

The veteran also claims that his currently diagnosed 
rheumatoid arthritis is a result of his service.  

The Board finds that the evidence of record does not show 
that the veteran suffered from any rheumatoid arthritis 
during service or within a year following his discharge from 
service.  In fact, a review of the medical evidence of record 
reveals that the veteran was not diagnosed with rheumatoid 
arthritis until some time in the early 1990's, more than 30 
years after his discharge from service.  The Board finds this 
gap in time significant, and it weighs against the existence 
of a link between the veteran's disease and his time in 
service.  Maxson v. Gober, supra.  Moreover, VA requested the 
veteran submit evidence etiologically linking his current 
rheumatoid arthritis to his service or any incident therein 
in the June 2002 and November 2002 letters.  However, while 
he has submitted objective medical evidence showing 
rheumatoid arthritis was initially diagnosed in 1991 and 
ongoing treatment for such since 1999, he has not submitted 
any medical evidence etiologically linking his current 
rheumatoid arthritis to service or any incident therein.  

As noted above, the veteran, as a layman without proper 
medical training and expertise, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  Espiritu, supra.  
The Board cannot assign any weight to the veteran's lay 
assertion that his current rheumatoid arthritis is a result 
of his service.  Therefore, the Board determines that the 
preponderance of the evidence is against service connection 
for rheumatoid arthritis.  38 U.S.C.A. § 5107(b).  The appeal 
is denied.

Residuals of Lipomas of the Chest and Back

A review of all the evidence of record reveals that there is 
no probative medical evidence that the veteran currently has 
any diagnosed residuals of lipomas of the chest and back.  
Initially, the Board notes that the evidence does not show 
any inservice complaints or treatment for a lipoma of the 
chest.  However, a service medical record does show that a 
lipoma, located over the L3-4 vertebra, was surgically 
removed under local anesthesia without difficulty or 
residuals, in January 1954.  His June 1954 separation medical 
examination report indicates that examination of the chest, 
spine and skin was normal.  In submitted statements, the 
veteran contends that he had a lipoma tumor removed from his 
chest cavity at a private hospital in 1964.  He has not 
submitted objective evidence of the alleged surgery.  

VA requested the veteran submit evidence of a current 
disability by letters dated in June 2002 and November 2002.  
However, he has not submitted any medical evidence of 
currently diagnosed residuals of a lipoma in either the chest 
or back or indicated that any such evidence is available.  VA 
and private treatment records, dating from November 1999 to 
December 2004, as well as a February 2002 VA general medical 
examination report, show no relevant complaints, findings, 
treatment or diagnoses.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  

In this respect, the Board observes that the veteran is 
competent to describe the in-service incident and the surgery 
he experienced.  However, as a lay person, not trained or 
educated in medicine, he is not competent to offer an opinion 
as to whether he currently has any residuals of an inservice 
surgical removal of a lipoma of the back or of post-service 
surgical removal of a lipoma of the chest.  Espiritu, supra.  
The Board cannot assign any weight to the veteran's 
assertions of current residuals of lipomas of the chest and 
back.  Therefore, the Board determines that the preponderance 
of the evidence is against service connection for residuals 
of lipomas of the chest and back.  38 U.S.C.A. § 5107(b).  
The appeal is denied.




ORDER

Service connection for CAD is denied.

Service connection for rheumatoid arthritis is denied

Service connection for residuals of lipomas of the chest and 
back is denied.


REMAND

Initially, the Board notes that in correspondence received in 
April 2003, the veteran filed a notice of disagreement with 
the RO's September 2002 rating decision.  Although the 
veteran specifically appealed the foregoing issues, the Board 
also construes this as a timely-filed notice of disagreement 
with the September 2002 decision's denial of service 
connection for irritable colon under 38 C.F.R. §§ 20.201, 
20.202, 20.301.  The veteran has not been furnished a 
statement of the case that addresses this issue.  Therefore, 
the Board is required to remand the issue to the RO for 
issuance of a proper statement of the case.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

VA's duty to assist a veteran requires it to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record does not contain 
sufficient medical evidence for VA to make a decision.  

The evidence of record shows that, during his service, the 
veteran underwent surgical excision of a pilonidal cyst in 
April 1954.  A March 2004 letter from a private physician 
etiologically links the veteran's currently diagnosed 
external hemorrhoids to his inservice surgical excision of a 
pilonidal cyst.  The veteran has not been afforded an 
appropriate VA examination in connection with his current 
claim of entitlement to service connection for hemorrhoids, 
and in light of the above, the Board is of the opinion that 
he should be provided an appropriate examination with 
discussion of the etiology of any currently diagnosed 
hemorrhoids.

With regard to the veteran's claim for an increased initial 
disability rating for asbestosis, the Board notes that the 
evidence of record shows that August 2003 private pulmonary 
function test (PFT) results revealed values consistent with 
the criteria for higher evaluations for asbestosis under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6833.  
However, the accompanying treatment record indicates a 
diagnosis of moderately severe chronic obstructive pulmonary 
disease.  In a pulmonary follow-up treatment record later 
that same month, a private physician, while acknowledging 
that the veteran had an asbestos related pleural disease, 
opined that such a disease did not typically cause any air 
flow obstruction problem and was not consistent with his 
current clinical symptomatology.  The private physician 
attributed the veteran's symptoms, physical examination 
findings and PFT results to bronchospastic lung disease or 
asthma.  

Although the veteran subsequently underwent a VA pulmonary 
examination in November 2003, it does not appear that PFT's 
were conducted to determine the current severity of the 
veteran's service-connected asbestosis.  Further, the VA 
examiner did not differentiate the symptoms associated with 
the nonservice-connected asthma from those associated with 
his service-connected asbestosis.  The Board finds that the 
veteran should be provided another VA examination conducted 
by pulmonary specialist.  The pulmonary specialist should 
review the evidence of record, particularly any previous PFT 
results and specifically differentiate between the 
respiratory symptoms attributable to the veteran's service-
connected asbestosis and those associated with his 
nonservice-connected asthma.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should also 
request that the veteran provide any 
evidence in his possession that pertains 
to the claims.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
identified treatment records which have 
yet to be secured.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this fact and request he provide a copy 
of the outstanding medical records.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of his hemorrhoids.  
The claims folder, including a copy of 
this remand, must be made available to, 
and reviewed by, the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  The examiner 
should specifically express an opinion as 
to the likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's current hemorrhoids are a 
result of his service or his inservice 
surgical excision of a pilonidal cyst.

The examiner should provide a complete 
rationale for all opinions given.  If the 
examiner is unable to give an opinion 
without resorting to speculation, the 
report should so state.

4.  The RO should also make arrangements 
for the veteran to undergo VA examination 
by a pulmonary specialist.  All indicated 
tests and studies should be conducted, 
including PFT's.  FVC, DLCO(SB), and 
maximum exercise capacity in terms of 
oxygen consumption must be reported.  The 
pulmonary specialist should review the 
medical evidence of record in conjunction 
with the examination findings to 
determine the current nature and severity 
of the veteran's service-connected 
asbestosis.  The claims folder must be 
made available to the physician for 
review.  The specialist is requested to 
distinguish between manifestations of the 
service-connected asbestosis and his 
nonservice-connected asthma.  If the 
physician is unable to make such a 
distinction, he/she should so state.  The 
clinical findings and reasoning which 
form the bases for any opinions should be 
set forth in the medical report.

5.  The RO should furnish the veteran and 
his representative a Statement of the 
Case with respect to the issue of 
entitlement to service connection for 
irritable colon.  The RO should return 
this issue to the Board only if the 
veteran files a timely substantive 
appeal.

6.  Thereafter, the RO should 
readjudicate the other claims that remain 
on appeal.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


